GREEN, J.
delivered the opinion of the court.
This is an action of assumpsit by the defendants in error,. *137who are practisingphysicians, for medical services rendered to the defendant’s wife while she was living separate from him. No objection is made to the charge of the court, but it is insisted the verdict of the jury is against the evidence, and ought to have been set aside. The evidence is satisfactory that the wife of the defendant abandoned him without sufficient cause — but a letter of the defendant to his wife’s son-in-law, expressing sympathy for Mrs. Brown, and a desire that her wants should be supplied, and that she should have a comfortable support, was read to the jury. Although the proposition as to the manner of compensating the son-in-law was not acceded to by him, still the letter may be understood as an understanding to pay for necessaries. The sympathy expressed in the letter, the wish that her wants should be supplied, &c., evinced a willingness to supply those comforts, and ought not to be restricted to a particular mode of paying for them. Let the judgment be affirmed.
Note. — See Manby vs. Scott, Smith’s Leading cases, Bacon, Title Baron & Feme: 11th Johnson, 281: 3, B. & Cress, 631: 3 Bingh, 127: 12 Johnson, 293 : 3 Pick, 289. Sec 2 Kent Com, 4th ed. 146.